 



Exhibit 10.01
SECURITIES SUBSCRIPTION AGREEMENT
     SECURITIES SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of
December 29, 2005 by and among INSIGNIA SOLUTIONS PLC, a public limited company
incorporated under the laws of England and Wales (registered number: 1961960)
(the “Company”), INSIGNIA SOLUTIONS INC. a company incorporated under the laws
of Delaware (the “Issuer”), and the Buyers identified on the signature page
hereto (the “Buyers”). The Issuer is a wholly owned subsidiary of the Company.
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.
WHEREAS:
     Subject to the terms and conditions set forth in this Agreement, the Issuer
wishes to sell to the Buyers, and the Buyers wish to subscribe for an aggregate
of up to 21,145 shares of Series B Preferred Stock, stated value of $100 per
share, of the Issuer (the “Preferred Stock”). Each share of Preferred Stock
shall be exchangeable as described herein for American depository shares (each
an “ADS” and collectively, the “ADSs”), each ADS representing one ordinary share
of the Company (the “Ordinary Shares”). The purchase price per share to be paid
by the Buyers shall be One Hundred Dollars ($100). The number of shares of
Preferred Stock to be purchased by a Buyer shall be set forth on Buyer’s
signature page hereto.
     NOW THEREFORE, the Issuer, the Company and the Buyer hereby agree as
follows:
     1. PURCHASE OF PREFERRED STOCK; EXCHANGE FOR ADSs.
     (a) Closing. Subject to the terms and conditions set forth herein, the
Issuer hereby agrees to issue to the Buyer, and the Buyers hereby each agree to
subscribe for, the number of shares of Preferred Stock set forth with respect to
such Buyer on Schedule 1 hereto. The issuance of and subscription for the shares
of Preferred Stock hereunder shall occur (the “Closing”) within two (2) Trading
Days following the date of satisfaction of the conditions to the Closing set
forth in Sections 6 and 7 below, the date of such Closing, the “Closing Date”).
The terms and conditions of the Preferred Stock shall be as set forth in
Exhibit A attached hereto. All payments made under this Agreement shall be made
in lawful money of the United States of America by check or wire transfer of
immediately available funds to such account as the Company or the Issuer may
from time to time designate by written notice in accordance with the provisions
of this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Trading Day, the same shall instead be
due on the next succeeding day which is a Trading Day.
     (b) Exchange of Preferred Stock for ADSs.
     (i) Subject to Section 1(b)(ii), the shares of Preferred Stock shall be
exchangeable for Exchange Shares at the Exchange Rate, as such ratio may be
adjusted from time to time to reflect stock dividends, combinations, splits or
similar events as provided in Section 1(b)(iv) hereof, under the following
circumstances:
     (1) At any time following the date of this Agreement and from time to time,
each Buyer shall have the right to exchange any or all or its shares of
Preferred Stock for Exchange Shares at the Exchange Rate; and

 



--------------------------------------------------------------------------------



 



     (2) In the event that at any time following the date of this Agreement and
the date that the Registration Statement (as defined in Section 4(a) hereof) is
declared effective by the SEC (the “Effective Date”), the Sale Price of the ADSs
on the Principal Market shall be greater than $0.80 (as such amount may be
adjusted from time to time to reflect stock dividends, combinations, splits or
similar events) for a period of twenty (20) consecutive Trading Days, and
provided that no event of default (as defined in Section 2.4 of Article V of the
Issuer’s Restated Certificate of Incorporation) shall have occurred and be
continuing, any and all remaining outstanding shares of Preferred Stock will,
upon written notice from the Company to the Buyers, be exchanged for Exchange
Shares at the Exchange Rate so long as the Registration Statement remains
available for use by the Buyers and the Exchange Shares can be issued without
any restrictive transfer legend.
     (ii) A Buyer shall not have the right to exchange shares of Preferred Stock
for Exchange Shares pursuant to Section 1(b)(i)(1), nor shall shares of
Preferred Stock be automatically exchanged for Exchange Shares pursuant to
Sections 1(b)(i)(2) or 1(b)(i)(3), to the extent that after giving effect to
such exchange, such Buyer together with its affiliates would beneficially own in
excess of 4.9% of the Company’s issued and outstanding Ordinary Shares following
such exchange. For purposes hereof, the number of Ordinary Shares beneficially
owned by such Buyer and its affiliates or acquired by such Buyer and its
affiliates, as the case may be, shall include the number of Exchange Shares
issuable in connection with an exchange under this Agreement with respect to
which the determination is being made, but shall exclude the number of ADSs
which would be issuable upon exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any other Preferred Shares, notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by such Buyer and its affiliates. For purposes of this
Section 2(b), in determining the number of issued and outstanding Ordinary
Shares, the Buyers may rely on the number of issued and outstanding Ordinary
Shares as reflected in (1) the Company’s most recent Form 10-Q or Form 10-K, as
the case may be, (2) a more recent public announcement by the Company or (3) any
other written communication by the Company or its Transfer Agent setting forth
the number of Ordinary Shares issued and outstanding. Upon the reasonable
written or oral request of a Buyer, the Company shall promptly confirm orally
and in writing to such Buyer the number of Ordinary Shares then issued and
outstanding. In any case, the number of issued and outstanding Ordinary Shares
shall be determined after giving effect to the subscription under this Agreement
by the Buyers since the date as of which such number of issued and outstanding
Ordinary Shares was reported. Except as otherwise set forth herein, for purposes
of this Section, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.
     (iii) All rights incident to a share of Preferred Stock (excluding rights
to any dividend declared prior to exchange but unpaid as of the exchange) will
terminate automatically upon any exchange of such share for Exchange Shares in
accordance with the terms hereof.
     (iv) In case the Company shall at any time after the date of this Agreement
(A) declare a dividend or make a distribution on the Ordinary Shares payable in
Ordinary Shares, (B) subdivide or split the outstanding Ordinary Shares,
(C) consolidate or reclassify the outstanding Ordinary Shares into a smaller
number of shares, (D) issue any shares of its authorized share capital in a
reclassification of Ordinary Shares (including any such reclassification in
connection with a consolidation, amalgamation or merger in which the Company is
the continuing corporation), or (E) consolidate with, or merge with or into, any
other Person, the Exchange Rate in effect at the time of the record date for
such dividend or distribution or of the effective date of such subdivision,
split, combination, consolidation, amalgamation, merger or reclassification
shall be proportionately adjusted so that the exchange of the Preferred Stock
after such time shall entitle the Buyer to receive the aggregate number of
Exchange Shares or other securities of the Company (or shares of any security
into which the Ordinary Shares have been combined, consolidated, merged or
reclassified) which, if the Preferred Stock had been exchanged immediately

Page 2



--------------------------------------------------------------------------------



 



prior to such time, the Buyer would have owned upon such exchange and been
entitled to receive by virtue of such dividend, distribution, subdivision,
split, combination, consolidation, amalgamation, merger or reclassification,
assuming the Buyer (x) is not a Person with which the Company consolidated or
into which the Company merged or which merged into the Company or to which such
recapitalization, sale or transfer was made, as the case may be (a “constituent
person”), or an affiliate of a constituent person and (y) failed to exercise any
rights of election as to the kind or amount of securities, cash and other
property receivable upon such reclassification, change, consolidation,
amalgamation, merger, recapitalization, sale or transfer (provided, that if the
kind or amount of securities, cash and other property receivable upon such
reclassification, change, consolidation, amalgamation, merger, recapitalization,
sale or transfer is not the same for each Ordinary Share held immediately prior
to such reclassification, change, consolidation, amalgamation, merger,
recapitalization, sale or transfer by other than a constituent person or an
affiliate thereof and in respect of which such rights of election shall not have
been exercised (“non-electing share”), then for the purpose of this Section the
kind and amount of securities, cash and other property receivable upon such
reclassification, change, consolidation, amalgamation, merger, recapitalization,
sale or transfer by each non-electing share shall be deemed to be the kind and
amount so receivable per share by a plurality of the non-electing shares). Such
adjustment shall be made successively whenever any event listed above shall
occur. In the event that, at any time as a result of the provisions of this
Section 1(b)(iv), the Buyers upon subsequent exchange shall become entitled to
receive any shares in the authorized share capital of the Company other than the
Exchange Shares, the number of such other shares so receivable upon exchange of
the Preferred Stock shall thereafter be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
contained herein. The Company shall promptly notify the Buyers of all
adjustments pursuant to this Section 1(b)(iv) and such notice shall be
accompanied by a schedule of computations of the adjustments.
     (v) In order to exercise its right to exchange shares of Preferred Stock
for Exchange Shares pursuant to Section 1(b), a Buyer shall surrender the
certificate or certificates representing the Preferred Stock it wants to
exchange for Exchange Shares, and deliver a duly signed irrevocable exchange
notice (an “Exchange Notice”), stating that such Buyer elects to exchange such
shares of Preferred Stock to the Company. Subject to Section 1(b)(ii) hereof, in
the event that shares of Preferred Stock are to be automatically exchanged for
Exchange Shares pursuant to Sections 1(b)(i)(2) or 1(b)(i)(3), the Buyer shall
promptly surrender the certificate or certificates representing the Preferred
Stock to be automatically exchanged for Exchange Shares to the Company. Shares
of Preferred Stock shall be deemed to have been exchanged on the date the
Exchange Notice is given to the Company, provided that the Preferred Stock being
exchanged is delivered to the Company within three business days after Notice of
Exchange is given to the Company, otherwise the exchange will be deemed to occur
immediately prior to the close of business on the day of surrender of such
shares of Preferred Stock for exchange in accordance with the foregoing
provisions, and at the time of the exchange, the rights of the Buyer as a holder
of such shares of the Preferred Stock shall cease. The Company shall, within two
business days after the shares of Preferred Stock have been deemed exchanged,
allot the relevant Exchange Shares, whereupon such Buyer shall be treated for
all purposes as the record holder of the Exchange Shares issuable upon exchange,
effective as of the date of the Exchange Notice. As promptly as practicable on
or after the date of allotment of the relevant Exchange Shares (but in no event
later than three business days thereafter), the Company shall issue and deliver
to such Buyer a certificate or certificates for the full number of Exchange
Shares issuable upon exchange. No fractional Exchange Shares shall be issued
upon the exchange of any shares of Preferred Stock and the total number of
Exchange Shares issuable shall be rounded up or down to the nearest whole
Exchange Share.
     (c) Taxes. The Issuer shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
Preferred Shares to a Buyer made under or in connection with this Agreement. The
Company shall pay any and all transfer, stamp or similar taxes that

Page 3



--------------------------------------------------------------------------------



 



may be payable with respect to the issuance and delivery of any Ordinary Shares,
ADSs or Warrants to the Buyer made under or in connection with this Agreement.
     (d) No Issuance below Nominal Value. Notwithstanding any provision hereof
to the contrary, the Company shall not effect any issuance of Ordinary Shares
under this Agreement (or have its transfer agent or depository issue any ADSs)
and the Buyers shall not have the right nor the obligation to subscribe for any
ADSs under this Agreement where the Exchange Price for any subscriptions of
Exchange Shares would be less than the equivalent U.S. dollar amount of the then
nominal value of the Ordinary Shares calculated by reference to the Currency
Conversion Rate prevailing at the date the relevant Ordinary Shares are issued
to the Buyer. “Currency Conversion Rate” means on any given day the average
currency conversion rate quoted by the Bank of America in London as the price
for Pounds Sterling purchased with U.S. Dollars. The Company agrees not to cause
the nominal value of the Ordinary Shares to exceed an amount in U.K currency
that is the equivalent of $0.05 (based on the Currency Conversion Rate in effect
on the date of this Agreement).
     (e) Buy-In. In addition to any other rights available to the Buyers, if the
Company fails to deliver to a Buyer the Exchange Shares issuable upon exchange
of Preferred Stock by the date five (5) business days after the date on which
the Company shall have received the Exchange Notice (provided the certificate or
certificates representing the Preferred Stock exchanged for Exchange Shares is
delivered to the Company within three business days of such date, otherwise the
date the Preferred Stock is actually received by the Company), together with a
duly signed and completed Exchange Notice (the “Delivery Date”), and if after
five (5) business days after the Delivery Date such Buyer purchases (in an open
market transaction or otherwise) ADSs to deliver in satisfaction of a sale by
such Buyer of ADSs which the Buyer was entitled to receive upon such conversion
(a “Buy-In”), then the Company shall pay in cash to such Buyer (in addition to
any remedies available to or elected by such Buyer) the amount by which (A) the
Buyer’s total purchase price (including brokerage commissions, if any) for the
ADSs so purchased exceeds (B) the aggregate Exchange Amount for which such
exchange was not timely honored, together with interest thereon at a rate of 15%
per annum, accruing until such amount and any accrued interest thereon is paid
in full (which amount shall be paid as liquidated damages and not as a penalty).
For example, if the Buyer purchases ADSs having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of $10,000 of
Exchange Amount of Preferred Stock, the Company shall be required to pay the
Buyer $1,000, plus interest. The Buyer shall provide the Company written notice
indicating the amounts payable to the Buyer in respect of the Buy-In.
     (f) Delivery Delay The Company understands that a delay in the delivery of
Exchange Shares upon exchange of Preferred Stock in the form required pursuant
to this Agreement after the Delivery Date could result in economic loss to the
Buyer. As compensation to the Buyer for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Buyer for such late issuance of
Exchange Shares upon exchange of the Series B Preferred Stock in the amount of
$100 per business day after the Delivery Date for each $10,000 of stated value
of Series B Preferred Stock being exchanged which is not timely delivered. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Furthermore, in addition to any other remedies
which may be available to the Buyer, in the event that the Company fails for any
reason to effect delivery of the Exchange Shares by the Delivery Date, the Buyer
will be entitled to revoke all or part of the relevant Exchange Notice or
rescind all by delivery of a notice to such effect to the Company whereupon the
Company and the Buyer shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described above shall be payable through the date notice of revocation
is given to the Company.
     (g) Reclassification, Consolidation or Merger. If at any time, as a result
of a merger or consolidation of the Company with another corporation (whether or
not the Company is the surviving

Page 4



--------------------------------------------------------------------------------



 



corporation), then the Exchange Shares issuable upon exchange of the Preferred
Stock shall be changed into or exchanged for the same or a different number of
shares of any class or classes of shares of the Company or any other
corporation, or other securities convertible into such shares, and as a part of
such reorganization, reclassification, merger or consolidation, appropriate
adjustments shall be made in the terms of the Preferred Stock or this Agreement,
so that the holders of Preferred Stock or of such substitute securities shall
thereafter be entitled to receive, upon exchange of the Preferred Stock, the
kind and amount of shares, other securities, money and property which such
holders would have received at the time of such capital reorganization,
reclassification, merger, or consolidation, if such holders had exchanged their
Preferred Stock immediately prior to such capital reorganization,
reclassification, merger, or consolidation.
     (h) In the event a Buyer shall elect to convert any of the Preferred Stock,
the Company may not refuse conversion based on any claim that the Buyer or any
one associated or affiliated with the Buyer has been engaged in any violation of
law, or for any other reason, unless, an injunction from a court, on notice,
restraining and or enjoining conversion of all or part of such Preferred Stock
shall have been sought and obtained by the Company and the Company has posted a
surety bond for the benefit of such Buyer in the amount of 120% of the amount of
the Preferred Stock which is sought to be subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Buyer to the extent
such Buyer obtains judgment.
     2. BUYER’S REPRESENTATIONS AND WARRANTIES.
     The Buyer represents and warrants to the Company and to the Issuer that as
of the date hereof and as of the Closing Date:
     (a) Investment Purpose. The Buyer is entering into this Agreement and
acquiring the shares of Preferred Stock and the Warrants (as defined in Section
4(d) hereof) (such shares of Preferred Stock and the Warrants are collectively
referred to herein as the “Securities”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof; provided however, by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term.
     (b) Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D.
     (c) Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and the Issuer are relying in part upon the truth and accuracy
of, and the Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Buyer to acquire the Securities.
     (d) Information. The Buyer has been furnished with all materials relating
to the business, finances and operations of the Company and the Issuer and
materials relating to the offer and issue of the Securities that have been
reasonably requested by the Buyer, including, without limitation, the SEC
Documents (as defined in Section 3(f) hereof). The Buyer understands that its
investment in the Securities involves a high degree of risk. The Buyer (i) is
able to bear the economic risk of an investment in the Securities including a
total loss, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Securities and (iii) has had an opportunity to ask questions
of and receive answers from the officers of

Page 5



--------------------------------------------------------------------------------



 



the Company and the Issuer concerning the financial condition and business of
the Company and the Issuer and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.
     (e) No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (f) Transfer or Resale. The Buyer understands that except as provided in
the Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
     (g) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE ISSUER.
     Each of the Company and the Issuer jointly and severally represents and
warrants to the Buyers that as of the date hereof and as of the Closing Date:
     (a) Organization and Qualification. The Issuer is a wholly owned subsidiary
of the Company. The Company and its “Subsidiaries” (which for purposes of this
Agreement means any entity in which the Company, directly or indirectly, owns
50% or more of the voting stock or capital stock or other similar equity
interests) are corporations duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are incorporated, and have the
requisite corporate power and authority to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on any
of: (i) the business, properties, assets, operations, results of operations or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, or (ii) the authority or ability of the Company to perform its

Page 6



--------------------------------------------------------------------------------



 



obligations under the Transaction Documents (as defined in Section 3(b) hereof).
The Company has no Subsidiaries except as set forth on Schedule 3(a).
     (b) Authorization; Enforcement; Validity. (i) Each of the Company and the
Issuer has the requisite corporate power and authority to enter into and perform
its obligations applicable to it under this Agreement, the terms and conditions
of the Preferred Stock as set forth in Exhibit A attached hereto, the
Registration Rights Agreement, the Warrants and each of the other agreements
entered into by the parties on the Closing Date and attached hereto as exhibits
to this Agreement (collectively, the “Transaction Documents”), and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the Issuer and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Preferred Shares and the
Warrants and the reservation for issuance and the issuance of the Warrant Shares
and Ordinary Shares and ADSs issuable under the Transaction Documents,
respectively, have been duly authorized by the Company’s and the Issuer’s Board
of Directors and no further consent or authorization is required by the Company,
the Issuer, its Board of Directors or its shareholders, (iii) this Agreement has
been, and each other Transaction Document shall be on the Closing Date, duly
executed and delivered by the Company and the Issuer and (iv) this Agreement
constitutes, and each other Transaction Document upon its execution on behalf of
the Company and the Issuer, shall constitute, the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Company Signing Resolutions”) substantially in the form as set
forth as Exhibit B-1 attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Company Signing Resolutions are valid, in
full force and effect and have not been modified or supplemented in any respect.
The Board of Directors of the Issuer has approved the resolutions (the “Issuer
Signing Resolutions”) substantially in the form as set forth as Exhibit B-2
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Issuer Signing Resolutions are valid, in full force and effect and
have not been modified or supplemented in any respect. The Company has delivered
to the Buyer a certificate of the Secretary of the Company certifying the
adoption of the Company Signing Resolutions by the members of the Board of
Directors of the Company. No other approvals or consents of the Company’s Board
of Directors and/or shareholders is necessary under applicable laws and the
Company’s Articles of Association (the “Articles of Association”) and/or
Memorandum of Association (the “Memorandum of Association”) to authorize the
execution and delivery of the Transaction Documents or any of the transactions
contemplated hereby or thereby, including, but not limited to, the issuance of
the Warrants, the reservation for issuance and the issuance of the Warrant
Shares upon exercise of the Warrants and the reservation for issuance and the
issuance of the ADSs on exchange of the Preferred Stock. The Issuer has
delivered to the Buyer a certificate of the Secretary of the Issuer certifying
the adoption of the Issuer Signing Resolutions by the members of the Board of
Directors of the Issuer. No other approvals or consents of the Issuer’s Board of
Directors and/or stockholders is necessary under applicable laws and the
Issuer’s Certificate of Incorporation (the “Certificate of Incorporation”)
and/or the Issuer’s By-Laws (the “By-Laws”) to authorize the execution and
delivery of the Transaction Documents or any of the transactions contemplated
hereby or thereby, including but not limited to the issuance of the Preferred
Stock.
     (c) Capitalization. As of December 9, 2005, the authorized share capital of
the Company consists of (i) 75,000,000 Ordinary Shares (and at Closing, the
authorized share capital will consist of 110,000,000 Ordinary Shares), of which
42,503,025 Ordinary Shares are issued and outstanding, none are held as treasury
shares, 5,987,270 Ordinary Shares are reserved for issuance pursuant to the
Company’s stock option plans and employee stock purchase plans, of which only
approximately 4,546,923 Ordinary Shares remain available for future grants and
15,372,162 Ordinary Shares are issuable and reserved for issuance pursuant to
securities (other than stock options issued pursuant to the

Page 7



--------------------------------------------------------------------------------



 



Company’s stock option plans) exercisable or exchangeable for, or convertible
into, Ordinary Shares and (ii) 3,000,000 Preferred Shares, 20 UK pence nominal
value, of which as of the date hereof no Preferred Shares are issued and
outstanding. All of such issued and outstanding Ordinary Shares have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.
Except as disclosed in Schedule 3(c), (i) no shares of the Company’s capital are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares in the capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares in the capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares in the capital of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
to the Buyer true and correct copies of the Articles of Association, as amended
and as in effect on the date hereof, and the Memorandum of Association, as
currently in effect on the date hereof, and summaries of the terms of all
securities convertible into or exercisable for Ordinary Shares or ADSs, if any,
and copies of any documents containing the material rights of the holders
thereof in respect thereto. As of December 9, 2005 the authorized capital stock
of the Issuer consists of (i) 1,000 shares of common stock, of which as of the
date hereof, 1,000 shares are issued and outstanding, none are held as treasury
shares, no shares are reserved for issuance pursuant to the Issuer’s stock
option plans and no shares are issuable and reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
common stock of the Issuer and (ii) 41,145 shares of preferred stock of the
Issuer, with a $100 per share liquidation preference, of which 20,000 are
designated as Series A Preferred Stock, no par value per share, and 21,145 are
designated as Series B Preferred Stock, $0.001 par value per share. As of the
date hereof 14, 404 shares of Series A Preferred Stock are issued and
outstanding and no shares of Series B Preferred Stock are issued or outstanding.
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3(c), (i) no shares of the Issuer’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Issuer, (ii) there are no outstanding debt
securities of the Issuer, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Issuer or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Issuer or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Issuer or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Issuer or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Issuer or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Issuer or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Issuer or any of its Subsidiaries is or may become bound to redeem a security of
the Issuer or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any

Page 8



--------------------------------------------------------------------------------



 



stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. The Issuer has furnished to the Buyer true and correct copies
of the Certificate of Incorporation, as amended and as in effect on the date
hereof and the By-laws, as amended and as in effect on the date hereof, and
summaries of the terms of all securities convertible into or exercisable for its
common stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.
     (d) Issuance of Securities. The Preferred Stock has been duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issue thereof. At the Closing
Warrants will have been duly authorized and, upon issuance in accordance with
the terms hereof and the Warrants, the Warrant Shares and the Ordinary Shares
represented by such Warrant Shares shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issue thereof. 9,092,350 ADSs and 9,092,350 Ordinary Shares represented by
such ADSs will have been duly authorized and reserved for issuance as Exchange
Shares upon exchange of the Preferred Stock. 9,726,700 ADSs and 9,726,700
Ordinary Shares represented by such ADSs will have been duly authorized and
reserved for issuance upon exercise of the Warrants. Upon issuance in accordance
with the terms and conditions of the Transaction Documents, the Exchange Shares
and the Ordinary Shares represented by such Exchange Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Ordinary Shares.
     (e) No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
Issuer and the consummation by the Company and the Issuer of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Stock by the Issuer and the issuance of the Warrants, and the
reservation for issuance and issuance of the Warrant Shares and the ADSs and the
Ordinary Shares represented by such ADSs) by the Company will not (i) result in
a violation of the Articles of Association, the Memorandum of Association, the
Certificate of Incorporation or By-Laws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company, the Issuer or any of their Subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company, the Issuer or any of their
Subsidiaries) or by which any property or asset of the Company, the Issuer or
any of their Subsidiaries is bound or affected, except in the case of conflicts,
defaults and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect. Except as disclosed in
Schedule 3(e), neither the Company, the issuer nor any of their Subsidiaries is
in violation of any term of or in default under its Articles of Association,
Memorandum of Association, Certificate of Incorporation, By-Laws or their
organizational charter or by-laws, respectively. Except as disclosed in
Schedule 3(e), neither the Company, the Issuer nor any of their Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company, the Issuer
or their Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the 1933 Act or applicable state securities laws, the
Company or the Issuer is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in

Page 9



--------------------------------------------------------------------------------



 



accordance with the terms hereof or thereof. Except as disclosed in
Schedule 3(e), all consents, authorizations, orders, filings and registrations
which the Company or the issuer is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Closing Date. Except
as listed in Schedule 3(e), since June 30, 2005, the Company has not received
nor delivered any notices or correspondence from or to the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.
     (f) SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since December 31, 2003, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been properly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as listed in
Schedule 3(f), the Company has received no notices or correspondence from the
SEC since June 30, 2005. The SEC has not commenced any enforcement proceedings
against the Company or any of its subsidiaries.
     (g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
January 1, 2005, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company or the Issuer has not taken any steps,
and does not currently expect to take any steps, to seek protection pursuant to
any Bankruptcy Law nor does the Company or the Issuer or any of their
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.
     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or the Issuer or any of its Subsidiaries, threatened against or affecting the
Company, the Issuer,, the Preferred Stock, the Ordinary Shares or ADSs or any of
the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect. A description of each
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Issuer, the Preferred Stock, the Ordinary Shares or
ADSs or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, is
set forth in Schedule 3(h).

Page 10



--------------------------------------------------------------------------------



 



     (i) Acknowledgment Regarding Buyer’s Status. Each of the Company and the
Issuer acknowledge and agree that the Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. Each of the Company and the Issuer
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company or the Issuer (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s subscription
for the Securities. Each of the Company and the Issuer further represents to the
Buyer that the Company’s and the Issuer’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Company,
the Issuer and their representatives and advisors.
     (j) No General Solicitation. Neither the Company, the Issuer, or any of
their affiliates, or any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
     (k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.
     (l) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     (m) Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(m) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases

Page 11



--------------------------------------------------------------------------------



 



with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
     (n) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.
     (o) Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
     (p) Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
     (q) Transactions With Affiliates. Except as set forth on Schedule 3(q) and
other than the grant or exercise of stock options disclosed on Schedule 3(c),
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has an interest or is an
officer, director, trustee or partner.
     (r) Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Closing Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.
     (s) Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity;

Page 12



--------------------------------------------------------------------------------



 



made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or made any unlawful bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.
     4. COVENANTS.
     (a) Filing of Form 8-K and Registration Statement. The Company agrees that
it shall, within the time required under the 1934 Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file on or before January 15, 2006 a new registration statement
covering the sale of the Warrant Shares and Exchange Shares in accordance with
the terms of the Registration Rights Agreement between the Company and the
Buyer, dated as of the date hereof (“Registration Rights Agreement”).
     (b) Blue Sky. The Company and the Issuer shall take such action, if any, as
is reasonably necessary in order to obtain an exemption for or to qualify
(i) the issuance of the Warrants, the Warrant Shares, the shares of Preferred
Stock and the ADSs to be issued to the Buyer under the Transaction Documents and
(ii) any subsequent sale of such securities by the Buyer, in each case, under
applicable securities or “Blue Sky” laws of the states of the United States in
such states as is reasonably requested by the Buyer from time to time, and shall
provide evidence of any such action so taken to the Buyer.
     (c) Listing. The Company shall promptly secure the listing of all of the
Exchange Shares and Warrant Shares which may be issued to the Buyer under the
Transaction Documents upon each national securities exchange and automated
quotation system, if any, upon which the ADSs are then listed (subject to
official notice of issuance) and shall maintain, so long as any ADSs shall be
outstanding, such listing of all ADSs from time to time issuable under the terms
of the Transaction Documents. The Company shall use its best efforts to maintain
the ADSs’ authorization for quotation on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the ADSs on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.
     (d) Issuance of Warrants. Upon the Closing under this Agreement, the
Company shall deliver to each Buyer warrants in the form attached hereto as
Exhibit C to purchase ADSs representing (i) 460 Ordinary Shares for each share
of Preferred Stock purchased by such Buyer hereunder, at an exercise price of US
$0.40 (the “Warrants” and the ADSs representing Ordinary Shares issuable upon
exercise of the Warrants, the “Warrant Shares”).
     (e) Maintenance of the Status of the Issuer. So long as any of the
Preferred Stock is outstanding, neither the Company nor the Issuer shall take
any action or do anything whatsoever that could cause: (1) the Issuer to be
cease to be a wholly-owned subsidiary of the Company, (2) the termination or
impairment of the separate corporate existence of the Issuer, or (3) a
liquidation, dissolution or winding up of the Issuer.
     (f) Disclosure of Material Information. Each of the Company and the Issuer
covenant and agree that neither it nor any other person acting on its behalf has
provided or will provide any Buyer or its agents or counsel with any information
that the Company or Issuer believe constitutes material non-public information,
unless prior thereto such Buyer shall have executed a written agreement
regarding the confidentiality and use of such information. The Company and the
Issuer understand and confirm that the Buyer shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

Page 13



--------------------------------------------------------------------------------



 



     (g) Right of First Offer. Prior to offering (or accepting any offer) to
issue or sell to any third party (a “Subsequent Financing”), (i) securities
related to any additional equity or equity-related financing (including debt
financing with an equity component) or (ii) Ordinary Shares or ADSs or any
securities convertible, exercisable or exchangeable into Ordinary Shares or
ADSs, including convertible debt securities (clauses (i) and (ii) are
collectively referred to herein as the “Financing Securities”), and subject to
the maximum amount permitted to be acquired by Buyer pursuant to
Section 1(b)(ii), the Company covenants and agrees to offer in writing (a
"Rights Notice”) to the Buyers the right to purchase (on a pro rata basis among
the Buyers in accordance with their percentage of securities purchased
hereunder) all (but not less than all) of the securities to be offered in such
Subsequent Financing, on terms and conditions no less favorable to the Buyers as
the terms to be offered in the Subsequent Financing. If a Buyer elects to
exercise its First Offer Rights, it shall do so in written notice of exercise
signed by such Buyer and delivered to the Company during the seven business days
beginning on the date of delivery of the Rights Notice (the “Option Period”),
which written notice shall also indicate whether such Buyer is electing to
purchase any Financing Securities, (and if so, the aggregate dollar value
thereof) otherwise offered to any other Buyers and as to which such other Buyers
do not exercise their First Offer Rights. Any such written notice of exercise
shall represent an irrevocable and binding commitment by the Buyer to purchase
such Financing Securities as to which the applicable Buyer is exercising its
First Offer Rights, plus any additional Financing Securities pursuant to the
preceding sentence, and shall represent a commitment by the Company to sell such
Financing Securities on a closing date no later than ten (10) Trading Days after
the delivery of such notice of exercise. The First Offer Rights will expire upon
the earlier of (i) such time as the Buyers own in the aggregate less than 50% of
the Preferred Stock sold hereunder (and Exchange Shares issued on exchange
thereof), or (ii) the purchase by the Buyers of an aggregate of two million
dollars purchase price ($2,000,000) of Financing Securities. If the Company does
not receive notice of exercise of a Rights Option from any of the Buyers within
the Option Period, the Company shall have the right to negotiate and close any
Subsequent Financing with any third party. Subject to the requirements set forth
in the first sentence of this Section 4.12, notwithstanding the Company has
received notice of exercise of a Rights Option from a Buyer, it will be
permitted to negotiate and close a Subsequent Financing if the Company requires
additional financing. For purposes of this Agreement, a Permitted Financing (as
defined hereinafter) shall not be considered a Subsequent Financing. A
“Permitted Financing” shall mean (1) shares of capital stock or other Financing
Securities issued in connection with a strategic relationship, joint venture or
investment in the Company (so long as (i) the main purpose of which is not to
raise equity capital and (ii) the Company’s board of directors approves such
issuance for strategic purposes); (2) shares of capital stock or other Financing
Securities issued in connection with a strategic merger or acquisition, (3) ADSs
issued to Fusion Capital pursuant to the Securities Subscription Agreement dated
as of February 10, 2005 (the “Fusion Subscription Agreement”); (4) shares of
capital stock or the issuance of options to purchase shares of Common Stock to
employees, officers, directors, consultants providing bona fide services to the
Company that are not related to financing or capital raising activities and
vendors in accordance with the Company’s equity incentive policies; (5) shares
of capital stock to be issued in a public underwritten offering; (6) the
conversion or exercise of convertible or exercisable securities issued or
outstanding prior to the date hereof and (7) the issuance of additional shares
of Preferred Stock and Warrants pursuant to an amendment to this Agreement.
     (h) Dilutive Financings. For such time as there shall be at least 20% of
the number of shares of Preferred Stock purchased under this Agreement
outstanding, the Company shall not, without the consent of holders of 70% of the
then-outstanding shares of Preferred Stock, (i) sell Ordinary Shares or ADSs (or
securities convertible into Ordinary Shares or ADSs) in a Subsequent Financing
for less than $0.25 per share or ADS (or having a value of less than $0.25,
taking into account any warrants or dividends that exceed the amounts provided
for in the transaction contemplated hereby, including but not limited to a
higher dividend rate or higher Warrant coverage), (ii) sell Ordinary Shares or
ADSs (or securities convertible into Ordinary Shares or ADSs)for a period of six
months after the Effective Date

Page 14



--------------------------------------------------------------------------------



 



except for (1) shares of capital stock or other Financing Securities issued in
connection with a strategic merger or acquisition; (2) shares of capital stock
or the issuance of options to purchase shares of Common Stock to employees,
officers and directors, providing bona fide services to the Company that are not
related to financing or capital raising activities and vendors in accordance
with the Company’s equity incentive policies; (3) the conversion or exercise of
convertible or exercisable securities issued or outstanding prior to the date
hereof (and in accordance with their terms on the date hereof) and (4) the
issuance of additional shares of Preferred Stock and Warrants pursuant to an
amendment to this Agreement (for an aggregate purchase price for all such
Preferred Stock not to exceed $2.0 million) (transactions described in clauses
(1)-(4) being referred to as “Dilutive Exceptions”); (iii) sell ADSs or Ordinary
Shares under the Fusion Subscription Agreement at a price of less than $0.55 per
ADS or (iv) sell Ordinary Shares or ADSs (or securities convertible into
Ordinary Shares or ADSs), except in a Dilutive Exception, if the dividend rate
or interest rate thereon exceeds the dividend rate applicable to the Preferred
Stock, or if such securities shall have greater warrant coverage than is
provided to the Buyers under this Agreement, or if any such warrants shall have
an exercise price of less than $.50 per share. The restrictions set forth in
clauses (ii), (iii) and (iv) shall not apply to sales under the Fusion
Subscription Agreement after March 31, 2006 and before December 31, 2006 to
raise equity capital to the extent necessary to satisfy minimum net worth
requirements of the Nasdaq SmallCap Market, provided that (a) the Company shall
have given Buyers’ 5 Trading Days prior written notice of such issuance and an
opportunity to invest on terms comparable to those available under the Fusion
Subscription Agreement, (b) the Company shall not be permitted to raise more
than $1,200,000.00 per quarter pursuant to this exception, (c) no Event of
Default shall have occurred, (d) the Registration Statement shall have been
declared effective and shall be available for use by the Buyers, (e) such sale
to Fusion shall be effected in the last month of the applicable fiscal quarter,
and (f) such sale to Fusion Capital shall be effected at a price per ADS share
of no less than $0.33.
     (i) Reasonable Best Efforts. The parties hereto shall use their reasonable
best efforts to satisfy the conditions to closing set forth in Sections 6 and 7,
as applicable.
     5. TRANSFER AGENT INSTRUCTIONS.
     On or after the Effective Date, the Company shall promptly cause any
restrictive legend on any outstanding Exchange Shares or Warrant Shares to be
removed and all of the Exchange Shares and Warrant Shares to be issued under the
Transaction Documents thereafter shall be issued without any restrictive legend
unless the Buyer expressly consents otherwise. The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Exchange Shares in the name of the Buyer and to issue Warrant
Shares in the name of the Buyer upon exercise of the Warrants (the “Irrevocable
Transfer Agent Instructions”). The Company warrants to the Buyer that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, will be given by the Company to the Transfer Agent with
respect to the Exchange Shares and the Warrant Shares and that the Warrant
Shares and the Exchange Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Registration Rights Agreement. At any time before the Effective Date,
any Exchange Shares or Warrant Shares issued to the Buyer in connection herewith
shall be issued in certificated form and shall bear the following restrictive
legend and no other legend:

    THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER

Page 15



--------------------------------------------------------------------------------



 



    THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS
OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

     6. CONDITIONS TO THE COMPANY’S AND THE ISSUER’S OBLIGATION TO CLOSE
     The obligation of the Company and the Issuer hereunder to consummate the
transactions contemplated hereby is irrevocable, subject to the satisfaction of
each of the following conditions on or before the Closing Date; provided that
these conditions are for the Company’s and the Issuer’s sole benefit and may be
waived by the Company and the Issuer at any time in their sole discretion by
providing the Buyer with prior written notice thereof:
     (a) The Buyers shall have executed each of the Transaction Documents and
delivered the same to the Company and the Issuer.
     (b) The Buyers shall have paid a purchase price of $100 per share to the
Issuer for the Preferred Stock as full and complete payment for the shares of
Preferred Stock and the Warrants to be issued by the Company.
     (c) The representations and warranties of the Buyers shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyers shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyers at or prior to the Closing Date.
     (d) The Company shall have completed the reduction of the nominal value of
its Ordinary Shares from 20 pence to 1 pence, and such reduction shall have
become effective.
     7. CONDITIONS TO THE BUYERS’ OBLIGATION TO CLOSE.
     The obligation of the Buyers to complete the subscription shares of
Preferred Stock and the other transactions as contemplated in the Transaction
Documents is subject to the satisfaction of each of the following conditions on
or before the Closing Date (it being understood that Buyers shall have no
obligation to complete the subscription for the Preferred Stock if the Closing
Date has not occurred on or before January 15, 2006); provided that these
conditions are for the Buyers’ sole benefit and may be waived by the Buyers at
any time in their sole discretion by providing the Company and the Issuer with
prior written notice thereof:
     (a) The Company and the Issuer shall have executed each of the Transaction
Documents applicable to it and delivered the same to the Buyers.
     (b) The Company shall have issued to the Buyers the Warrants and shares of
Preferred Stock set forth with respect to such Buyer on Schedule A.
     (c) The Company shall have either (a) obtained confirmation from Nasdaq
that the issuance of the Preferred Stock does not require approval by the
shareholders of the Company pursuant to Rule

Page 16



--------------------------------------------------------------------------------



 



4350(i) of Nasdaq’s Marketplace Rules, or obtained an exemption from such
requirement, or (b) obtained approval of its shareholders meeting the
requirements of Rule 4350(i) of Nasdaq’s Marketplace Rules.
     (d) The Company shall have completed the reduction of the nominal value of
its Ordinary Shares from 20 pence to 1 pence, and such reduction shall have
become effective, and the increase in the Company’s authorized share capital to
110,000,000 shares shall have become effective.
     (e) The ADSs shall be authorized for quotation on the Principal Market,
trading in the ADSs shall not have been within the last 365 days suspended by
the SEC or the Principal Market and the ADSs and the Warrant Shares shall be
approved for listing upon the Principal Market.
     (f) The representations and warranties of the Company and the Issuer shall
be true and correct in all material respects (except to the extent that any of
such representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company or Issuer shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company or the Issuer at or prior to the Closing Date. The
Buyer shall have received a certificate, executed by the CEO, President or CFO
of the Company, dated as of the Closing Date, to the foregoing effect in the
form attached hereto as Exhibit D-1. The Buyer shall have received a
certificate, executed by the CEO, President or CFO of the Issuer, dated as of
the Closing Date, to the foregoing effect in the form attached hereto as
Exhibit D-2.
     (g) The Board of Directors of the Company shall have adopted resolutions in
the form attached hereto as Exhibit B-1 which shall be in full force and effect
without any amendment or supplement thereto as of the Closing Date. The Board of
Directors of the Issuer shall have adopted resolutions in the form attached
hereto as Exhibit B-2 which shall be in full force and effect without any
amendment or supplement thereto as of the Closing Date.
     (h) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Ordinary Shares, solely for the purpose of effecting
issuances of ADSs upon exchange of the Preferred Stock under the Transaction
Documents Ordinary Shares in an amount sufficient for issuance upon exchange of
the Preferred Stock and exercise of the Warrants.
     (i) The Issuer shall have delivered to the Buyers a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within five (5) Trading Days prior to the Closing Date evidencing
the terms and conditions of the Preferred Stock as set forth in Exhibit A
attached hereto.
     (j) The Company shall have delivered to the Buyers a secretary’s
certificate executed by the Secretary of the Company, dated as of the Closing
Date, in the form attached hereto as Exhibit E-1. The Issuer shall have
delivered to the Buyers a secretary’s certificate executed by the Secretary of
the Issuer, dated as of the Closing Date, in the form attached hereto as Exhibit
E-2.
     (k) The Company shall have delivered to the Buyers, opinions of counsel in
form reasonably acceptable to the Buyers.
     (l) The Company and the Issuer shall have provided the Buyers with the
information requested by the Buyers in connection with their due diligence
requests made prior to, or in connection with, the Closing.

Page 17



--------------------------------------------------------------------------------



 



     8. INDEMNIFICATION.
     In consideration of the Buyers’ execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s and the Issuer’s other obligations under the Transaction Documents, to
the fullest extent permitted by law, the Company and the Issuer shall jointly
and severally defend, protect, indemnify and hold harmless the Buyers and all of
their affiliates, shareholders, officers, directors, employees and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement or any other Transaction
Document) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or the Issuer in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company or the Issuer contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, or (c) any
cause of action, suit or claim brought or made against such Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company and the Issuer may be unenforceable for any reason,
the Company and the Issuer shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) for which indemnification may be sought hereunder, such Indemnitee
shall, deliver to the Company a written notice of the commencement thereof, and
the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume control of the defense thereof with counsel
mutually satisfactory to the Company and the Indemnitee, as the case may be;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Indemnitee, the representation by
such counsel of the Indemnitee and the Company or the Issuer would be
inappropriate due to actual or potential differing interests between such
Indemnitee and any other party represented by such counsel in such proceeding.
The Indemnitee shall cooperate fully with the Company and the Issuer in
connection with any negotiation or defense of any such action or claim by the
Company or the Issuer and shall furnish to the Company and to the Issuer all
information reasonably available to the Indemnitee which relates to such action
or claim. The Company and the Issuer shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. The Company or the Issuer shall not be liable for any
settlement of any action, claim or proceeding effected without its written
consent, provided, however, that the Company or the Issuer shall not
unreasonably withhold, delay or condition its consent. The Company or the Issuer
shall not, without the consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the Company or
the Issuer shall be subrogated to all rights of the Indemnitee with respect to
all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company or the Issuer within a reasonable time of the commencement of any such
action shall not relieve the Company or the Issuer of any liability to the
Indemnitee under this Section 8, except to the extent that the Company or the
Issuer is prejudiced in its ability to defend such action.

Page 18



--------------------------------------------------------------------------------



 



     9. [Intentionally Omitted.]
     10. CERTAIN DEFINED TERMS.
     For purposes of this Agreement, the following terms shall have the
following meanings:
     (a) “1933 Act” means the Securities Act of 1933, as amended.
     (b) “Bankruptcy Law” means Title 11, U.S. Code, the United Kingdom
Insolvency Act 1986 or any similar United Kingdom, United States federal or
state law for the relief of debtors.
     (c) “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.
     (d) “Exchange Amount” means the sum of (i) the Stated Value, plus (ii) the
amount of any accrued but unpaid or undeclared dividends on a share of the
Preferred Stock for the shorter of (A) the one year period following the Closing
Date and (B) the period from the Closing Date through the date of the Exchange
Notice.
     (e) “Exchange Price” means US $0.25.
     (f) “Exchange Rate” means the number of Exchange Shares issuable upon
exchange of the Exchange Amount of any Preferred Stock pursuant to Section 1(b)
hereof which shall be determined according to the following formula: Exchange
Amount / Exchange Price, as such ratio may be adjusted from time to time to
reflect stock dividends, combinations, splits or similar events as provided in
Section 1(b)(iv) hereof.
     (g) “Exchange Shares” means the ADSs issued or issuable when shares of
Preferred Stock are submitted for exchange or are automatically exchangeable
into ADSs pursuant to Section 1(b)(i) hereof.
     (h) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
     (i) “Principal Market” means the Nasdaq SmallCap Market; provided however,
that in the event the ADSs are ever listed or traded on the Nasdaq National
Market, the Nasdaq OTC Bulletin Board, the New York Stock Exchange or the
American Stock Exchange, then the “Principal Market” shall mean such other
market or exchange on which the ADSs are then listed or traded.
     (j) “Sale Price” means, for the ADSs as of any date, the closing price for
the ADSs on the Principal Market as reported by the Principal Market, or, if the
Principal Market is not the principal securities exchange or trading market for
the ADSs, the closing price of the ADSs on the principal securities exchange or
trading market where such security is listed or traded as reported thereby.
     (k) “SEC” means the United States Securities and Exchange Commission.
     (l) “Stated Value” means $100.00 per share of Preferred Stock.

Page 19



--------------------------------------------------------------------------------



 



     (m) “Transfer Agent” means the transfer agent of the Company as set forth
in Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the ADSs.
     (n) “Trading Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.
     11. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of England
and Wales shall govern all issues concerning the relative rights of the Company
and its shareholders and the powers and capacity of the Company. The corporate
laws of the State of Delaware shall govern all issues concerning the relative
rights of the Issuer and its shareholders and the powers and capacity of the
Issuer. All other questions concerning the construction, validity, enforcement
and interpretation of this Agreement and the other Transaction Documents shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
     (e) Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyers, the Company, the Issuer, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction

Page 20



--------------------------------------------------------------------------------



 



Documents and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company, the
Issuer nor the Buyers make any representation, warranty, covenant or undertaking
with respect to such matters. Any provision of this Agreement may be amended or
modified by mutual agreement of the Company, the Issuer and Buyers representing
70% in interest of the Preferred Shares, and any provision hereof may be waived
only by the party against whom enforcement is sought. Notwithstanding the
foregoing, the Company shall be entitled to amend this Agreement without the
consent of the Buyers to provide for subsequent Closings after the initial
Closing, and to add additional Buyers as parties hereto in connection with
additional issuances of Preferred Stock, provided that no such amendment shall
modify the rights of the Buyers set forth in this Agreement, and provided
further that the Company shall not issue more than an aggregate of 21,145 shares
of Preferred Stock pursuant to this Agreement as so amended. The Company, the
Issuer and Buyers each acknowledge and agree that it is has not relied on, in
any manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.
     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile on a Trading
Day, or on the next Trading Day when sent on a day that is not a Trading Day
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Trading Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

                  If to the Company:         Insignia Solutions plc        
41300 Christy Street         Fremont, CA 94538         Telephone: 510-360-3700
 
      Facsimile:   510-360-3701
 
      Attention:   Chief Executive Officer
 
                With a copy to:         Fenwick & West LLP         275 Battery
St.         San Francisco, CA 94111
 
      Telephone:   415-875-2455
 
      Facsimile:   415-281-1350
 
      Attention:   David Michaels

Page 21



--------------------------------------------------------------------------------



 



                  If to the Issuer:         Insignia Solutions Inc.        
41300 Christy Street         Fremont, CA 94538
 
      Telephone:   510-360-3700
 
      Facsimile:   510-360-3701
 
      Attention:   Chief Executive Officer
 
                With a copy to:         Fenwick & West LLP         275 Battery
St.         San Francisco, CA 94111
 
      Telephone:   415-875-2455
 
      Facsimile:   415-281-1350
 
      Attention:   David Michaels
 
            If to the Buyers, at the addresses set forth for each Buyer on
Schedule 1.
 
                With a copy to:         Grushko & Mittman, P.C.         551 5th
Avenue, Suite 1601         New York, NY 10176
 
      Telephone:   212-697-9500
 
      Facsimile:   212-697-3575
 
      Attention:   Barbara Mittman
 
                If to the Transfer Agent:         Bank of New York         ADR
Department         620 Avenue of the Americas, 6th Floor         New York, NY
10011
 
      Telephone:   212-815-4305
 
      Facsimile:   212-571-3050
 
      Attention:   Administrator for Insignia Solutions plc

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company and the Issuer shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.

Page 22



--------------------------------------------------------------------------------



 



     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     (i) Publicity. The Buyers shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company or the Issuer whatsoever with respect to, in any manner,
the Buyers, their purchase hereunder or any aspect of this Agreement or the
transactions contemplated hereby or by the other Transaction Documents;
provided, however, that the Company shall be entitled, without the prior
approval of the Buyers, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations; provided however, the Company and
its counsel must consult with the Buyer in connection with any such press
release or other public disclosure at least one (1) Trading Day prior to its
release. The Buyers must be provided with a copy thereof at least one
(1) Trading Day prior to any release or use by the Company thereof. The Company
and the Issuer each agree and acknowledge that its failure to fully comply with
this provision constitutes a material adverse effect on its ability to perform
its obligations under this Agreement.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (k) No Financial Advisor, Placement Agent, Broker or Finder. Each Buyer
represents and warrants to the Company and the Issuer that it has not engaged
any financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby, the fees of whom would be payable by the
Company or the Issuer. The Issuer and the Company represents and warrants to the
Buyers that neither of them have engaged any financial advisor, placement agent,
broker or finder in connection with the transactions contemplated hereby, the
fees of whom would be payable by the Buyers.
     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     (m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Buyers
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Buyers under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Buyers contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Buyers’ right to pursue actual damages for any failure by the Company or the
Issuer to comply with the terms of this Agreement or any Transaction Document.
The Company and the Issuer acknowledge that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyers and that the remedy at law
for any such breach may be inadequate. The Company and the Issuer therefore
agree that, in the event of any such breach or threatened breach, the Buyers
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
     (n) Changes to the Terms of this Agreement. This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company, the Issuer and the affected Buyers. The term “Agreement” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

Page 23



--------------------------------------------------------------------------------



 



     (o) Enforcement Costs. If: (i) this Agreement is placed by any Buyer in the
hands of an attorney for enforcement or is enforced by the Buyer through any
legal proceeding in which such Buyer shall prevail; or (ii) an attorney is
retained to represent the Buyer in any bankruptcy, reorganization, receivership
or other proceedings affecting creditors’ rights and involving a claim under
this Agreement; or (iii) an attorney is retained to represent a Buyer in any
other proceedings whatsoever in connection with this Agreement, then if such
Buyer shall prevail in such proceeding, the Company and the Issuer shall pay to
the Buyer, as incurred by the Buyer, all reasonable costs and expenses including
attorneys’ fees incurred in connection therewith, in addition to all other
amounts due hereunder.
     (p) Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.
     (q) Stock Splits, etc. If the Company at any time effects a subdivision or
consolidation of the outstanding ADSs or Ordinary Shares (through a split or
otherwise), the share numbers and dollar or pence amounts contained in this
Agreement shall be equitably adjusted to reflect such subdivision or
consolidation.
* * * * *

Page 24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, the Issuer and the Buyer have caused this
Securities Subscription Agreement to be duly executed as of the date first
written above.

         
 
            THE COMPANY:
 
            INSIGNIA SOLUTIONS PLC  
 
  By:   /s/ Mark McMillan
 
       
 
  Name:   Mark McMillan
 
  Title:   President and Chief Executive Officer
 
            THE ISSUER:
 
            INSIGNIA SOLUTIONS INC.  
 
  By:   /s/ Mark McMillan
 
       
 
  Name:   Mark McMillan
 
  Title:   President and Chief Executive Officer

[Signature Page to Securities Subscription Agreement]

 



--------------------------------------------------------------------------------



 



     
 
   
 
  BUYER:
 
   
 
   
 
   
 
  Name of Investor (Print)

         
 
   By:    

         
 
  Name:    

         
 
  Title:    

         
 
   Address:    
 
       

         
 
  Telephone:    

         
 
  Facsimile:    

         
 
       Number of Shares to be Purchased by Buyer:    

         
 
  Aggregate Purchase Price: $    

[Signature Page to Securities Subscription Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULES
[Intentionally Omitted.]
EXHIBITS
[Intentionally Omitted.]

 